Citation Nr: 1430069	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-42 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for nasal-septal deviation from November 1, 2007. 


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1979 to October 2007.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2011 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, conducted between the RO and the Board Central Office. A transcript of that hearing is contained in the claims file.

The appeal was remanded by the Board for additional development in January 2012 and October 2013.  Other issues previously before the Board were disposed of in a decision in October 2013.  The requested development has been completed and this matter is returned to the Board for additional consideration.

The Board notes that the Board's January 2012 and October 2013 remands erroneously classified this issue as entitlement to a higher initial evaluation than the 10 percent assigned for nasal-septal deviation from November 1, 2007.  There is no indication that the RO has ever granted a 10 percent rating for this condition during the pendency of this appeal.  Thus the Board has classified the issue to reflect the noncompensable rating currently in effect for this disorder.  


FINDING OF FACT

The Veteran's nasal septal deviation is not shown to result in 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side, nor does it more closely resemble an allergic rhinitis manifested by polyps, a greater than 50 percent obstruction of the nasal passages on both sides, or complete obstruction of one nasal passage. 



CONCLUSION OF LAW

The criteria for establishing entitlement to a compensable disability evaluation for nasal septal deviation have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.97, Diagnostic Code 6502 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105. Goodwin v. Peake, 22 Vet. App. 128   (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.   There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) .

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in April 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge explained the evidence necessary to establish the a higher disability rating, and inquired about outstanding medical evidence and dates of treatment.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2)  or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  The Board remanded this case in January 2012 and again in October 2013 in order to ask the Veteran to provide information regarding any additional pertinent treatment records that were not part of the record, and to provide the Veteran with VA examinations in order to determine the current nature and severity of the Veteran's deviated septum disability, to include examination to determine whether a sleep disorder was associated with this disability. 

The Veteran was sent a letter in March 2012, asking him to identify any additional evidence pertinent to his claims.  The Veteran indicated that there were no additional outstanding records pertinent to his claim. VA examinations were provided in April 2012, and November 2013.  The Board finds that these examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407   (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2013). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011). As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's deviated septum is currently rated noncompensable under Diagnostic Code 6502.  Under this regulatory provision, a 10 percent rating is warranted when there is a 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  This is the maximum allowable rating under these criteria.  38 C.F.R. § 4.97.

The Veteran contends that a compensable rating is warranted for his deviated nasal septum.  In written contentions presented in his November 2009 VA form 9 and testimony from his April 2011 videoconference hearing, he has alleged this condition has affected his breathing and has also caused disrupted sleep patterns.  

The evidence includes a January 2008 VA examination showing a history of deviated nasal septum with difficulty breathing through his nose.  Examination revealed normal nasal vestibule with turbinates swollen bilaterally.  There was a 25 percent obstruction.  His septum was deviated.  There were no polyps and his sinuses were normal.  Sinus X-ray revealed normal sinuses with no findings to suggest sinusitis.  The diagnosis was deviated septum present on physical examination but not on X-ray.  Problems associated with this were difficulty breathing through the nose.  There were no significant effects on his usual occupation or activities of daily living.  

At his April 2011 videoconference hearing the Veteran's testimony mostly focused on sleep problems he believed were caused by the deviated septum.  These included snoring, for which he used breathe right strips.  He described tossing and turning and waking up tired.  He indicated that he had raised the question of whether a sleep study was needed to VA doctors but they did not explore this question further, and just checked the amount of blockage caused by his deviated septum.  

An April 2012 VA examination addressed complaints of sleep apnea with a history of loud snoring since 2002.  Also noted was a residual nasal septal deviation towards the right and seasonal nasal allergies in the spring and summer.  No sleep study was done.  X-rays showed sinuses were well aerated.  The examination was insufficient to exclude a nasal bone injury, and further X-rays were recommended if nasal fracture was suspected.  The examiner gave an opinion that the Veteran's deviated nasal septum with snoring and without any witnessed apneic episodes was less likely than not related to obstructive sleep apnea (OSA) and OSA was noted not to be an established diagnosis in his medical records.  He did not have any daytime excessive sleepiness, and snoring itself was not diagnostic for OSA.  Neither was deviated septum.  His deviated nasal septum was towards the right with a greater than 50 percent blockage of the nostril on the right.  He currently had nasal congestion from seasonal nasal allergies for which he took no medication.  This made it hard to breathe through his nose, especially from right nostril and left nostril congestion.  

The report of a November 2013 VA examination included review of the claims file and examination of the Veteran.  Diagnoses included allergic rhinitis and deviated nasal septum.  The deviated septum was said to have been sustained in a boxing injury at West Point in 1975.  As the years went by, his nose was stuffier and he breathed through his mouth at night.  He had no history of sleep study and used breathe night strips.  His snoring was described by his spouse as worsening over the past 6-7 years.  On examination he had rhinitis and deviated nasal septum.  There was not greater than a 50 percent obstruction of the nasal passage due to rhinitis.  There was also not at least a 50 percent obstruction of the nasal passage on both sides, nor was there obstruction on one side due to his deviated septum.  There were no nasal polyps, granulomatous condition, scars or other pertinent findings.  X-rays from November 2013 revealed a mild deviation of the nasal septum to the left, with no acute or healed fracture identified.  A sleep study also dated November 2013 diagnosed a moderate OSA only in the supine position.  Non supine position showed no OSA even in REM sleep.  It was recommended he avoid sleeping in the supine position.  

The November 2013 VA examiner gave an opinion that the Veteran appeared to have enlarged nasal turbinates right greater than left that may be related to allergies but was not attributable to his mild nasal septal deviation to the left noted on X-ray.  His sleep study was diagnostic for OSA only when lying down on his back.  If his OSA was all attributable to his nasal septal deviation, the condition would not resolve when he changed position.  Thus, though he had moderate OSA it did not seem related to his nasal septal deviation.  It was more likely due to laxity in the pharyngeal tissues of the throat/pharyngeal area.  The stuffy feeling in his nose was likely related to enlarged turbinates in his nose that may be related to allergies.  It was less likely than not that his OSA was proximately due to or the result of his mild nasal septal deviation.  Additionally it was noted that it would be odd that when he developed the nasal septal deviation in 1975, he did not develop OSA or symptoms therein until recently in the past few years.  If the OSA had been related to his deviated septum, it would have likely been evident shortly after the trauma to his nose.  The examiner also opined that based on the review of the evidence, including service treatment records, it was as likely as not that he had allergic rhinitis.  He had a history of allergies noted in the service treatment records and currently had enlarged turbinates and symptoms consistent with allergic rhinitis.  This was the most likely cause of his symptoms of his stuffy nose, in this examiner's opinion.  

Based on review of the foregoing, a compensable rating for the Veteran's service connected deviated septum is not warranted.  None of the VA examinations reveal this condition to result in 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  There is no other medical evidence to suggest more severe symptomatology, and the Veteran's lay evidence focuses more on sleep problems that he has alleged were due to his septal deviation.  The Board notes that his symptoms of nasal congestion appear to stem from a coexisting seasonal allergic rhinitis, per the opinion from the November 2013 VA examiner.  However the Board has considered these symptoms of nasal congestion when evaluating the severity of the deviated septum.  See generally Mittleider v. West, 11 Vet. App. 181(1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  Even with such consideration, the symptoms do not more closely resemble the criteria for a 10 percent evaluation under the criteria for evaluating a deviated nasal septum under Diagnostic Code 6502, or even for allergic rhinitis under Diagnostic Code 6522.  Under this code, a 10 percent disability evaluation is warranted when there is allergic or vasomotor rhinitis, without polyps, resulting in a greater than 50 percent obstruction of the nasal passages on both sides, or, a complete obstruction of one nasal passage.  38 C.F.R. § 4.97.  A disability evaluation of 30 percent is also warranted with evidence of polyps. Id.  None of the findings from the VA examinations show evidence of obstruction of 50 percent or more on both sides or complete obstruction for one side.  

The preponderance of the evidence also fails to establish an obstructive sleep apnea (OSA) resulting from the Veteran's deviated septum.  The November 2013 VA examiner obtained a sleep study which revealed the OSA to be present and affected by certain sleeping positions.  The examiner provided clear rationale in explaining why this type of OSA diagnosed was not a symptom of his deviated septum, and there is no medical evidence directly contradicting this.  While the Veteran has attributed his sleep disorder symptoms to the deviated septum, he is not shown to be competent to provide opinions about causation that require medical expertise.  Thus consideration of additional criteria such as those governing OSA is not shown to be warranted in this matter.

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b) (1) (2013).  The Veteran has not presented any evidence that his particular disorder is not contemplated by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  His problem with obstructed breathing and the associated disability picture are contemplated by the rating schedule, and the schedular evaluation is adequate.  Under these circumstances, the Board finds that there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

Entitlement to an initial compensable evaluation for nasal-septal deviation from November 1, 2007 is denied.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


